Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a control circuit configured to control a circuit operation of the high-frequency power circuit, the control circuit including a processor into which information is input from an external device, and the controller being configured to determine a command value on the basis of the information, such that the controller determines the command value based on a value with which the high-frequency power circuit is protected” in view of the other limitations as called for in independent claim 1; and the limitation of “a control circuit configured to control a circuit operation of the high-frequency power circuit, and configured to determine a command value based on a value with which the high-frequency power circuit is protected; a plurality of D/A converters that output a command voltage by respectively D/A conversion of different command values that are output from the control circuit and that differ in accordance with the response speed of each of a plurality of output destinations that output a stop signal to stop the circuit operation of the high-frequency power circuit” in view of the other limitations as called for in independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849